Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 22, 2022

                                      No. 04-22-00295-CR

                                      Joshua CASAREZ,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR4739
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

         After this court’s granted Appellant’s first and second motions for extensions of time to
file the brief, Appellant’s brief was due on December 21, 2022. On the twice-extended due date,
Appellant moved for an additional thirty days to file the brief.
       Appellant’s motion is granted. Appellant’s brief is due on January 20, 2023. Absent
extraordinary circumstances, no further extensions of time to file the brief will be granted.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court